Citation Nr: 0903132	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim of 
entitlement to service connection for heart condition.

2.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim of 
entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from April 1970 
to June 1993.  Based on the Form 116 (Computation of Officers 
Service) and the Form DD-214 of record, the veteran's periods 
of active duty were April 1970 to July 1972 and September 
1972 to June 1993.  Service in Southwest Asia is demonstrated 
by the record.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claims.

Procedural history

Heart condition claim

In July 1993, the veteran filed a claim of entitlement to 
service connection for "chest pain problems."  The 
veteran's claim was denied in a July 1993 rating decision.  
The veteran did not appeal that decision.  

In March 2004, the RO declined to reopen the veteran's claim 
of entitlement to service connection for chest pain, 
indicating that new and material evidence had not been 
submitted.  The veteran did not appeal that decision.

In September 2005, the veteran filed to reopen his previously 
denied service connection claim.  His claim of entitlement to 
service connection for a "heart condition" was denied in a 
May 2006 rating decision.  The veteran filed a timely 
substantive appeal (VA Form 9) in July 2007.  

Cervical spine claim

In November 2004, the veteran filed a claim of entitlement to 
service connection for a cervical spine disability (claimed 
as "neck/spine strain").  His claim was denied in a 
February 2005 rating decision.  The veteran did not appeal 
that decision.  

In October 2007, the veteran filed to reopen his previously 
denied claim of entitlement to service connection for a 
cervical spine disability.  His claim was denied in a 
February 2008 rating decision.  The veteran filed a timely 
substantive appeal in September 2008.  

Hearing

A hearing was conducted at the Muskogee, Oklahoma RO in 
December 2008 by the use of video conferencing equipment with 
Kathleen Gallagher, a Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case, sitting in Washington, D.C.  A 
transcript of this hearing is in the veteran's claims folder.

Issue not on appeal

In an April 2007 rating decision, the RO increased the 
disability rating assigned for the veteran's service-
connected back condition with history of herniated disc and 
left radiculopathy from 20 percent disabling to 40 percent 
disabling.  As evidenced by the claims file, a notice of 
disagreement (NOD) was not filed and the issue is, therefore, 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA).  



Remanded issue

As is set forth in more detail below, the veteran's claim of 
entitlement to service connection for cervical spine 
disability is being reopened.  The issue is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
D.C.  The veteran will be informed if any additional action 
is required on his part.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO confirmed and 
continued a previous denial of service connection for a heart 
condition (claimed as "chest pain problems").  The veteran 
was notified of that decision and of appellate rights and 
procedures; he did not submit a timely appeal.  

2.  The evidence associated with the claims folder, 
subsequent to the March 2004 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for a heart condition.

3.  The competent and probative medical evidence of record 
does not support a finding that the veteran's heart condition 
manifested during his military service.

4.  In a February 2005 rating decision, the RO confirmed and 
continued a previous denial of service connection for 
cervical spine disability.  The veteran was notified of that 
decision and of appellate rights and procedures; he did not 
submit a timely appeal.

5.  The evidence associated with the claims folder, 
subsequent to the February 2005 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for cervical spine 
disability.

CONCLUSIONS OF LAW

1.  The March 2004 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the March 2004 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for a heart 
condition; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The veteran's current heart condition was not incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The February 2005 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

5.  Since the February 2005 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for cervical spine 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen previously denied claims of 
entitlement to service connection for a heart condition and a 
cervical spine disability.  Implicit in his claims is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claims has been received.

Although the RO reopened the veteran's claim of entitlement 
to service connection for a heart condition in the June 2007 
statement of the case (SOC) and his claim of entitlement to 
service connection for a cervical spine disability in the 
August 2008 SOC, the question of whether new and material 
evidence has been received with respect to each claim is one 
that must be addressed by the Board, notwithstanding 
decisions favorable to the appellant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim).  As 
such, the Board will first consider whether new and material 
evidence has been received sufficient to reopen each claim 
currently on appeal.  

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and decisions 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen previously and finally denied claims under 38 U.S.C.A. 
§ 5108 before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of the 
claims.  It is specifically noted that nothing in the VCAA 
shall be construed to require VA to reopen claims that have 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claims for benefits 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  See 
38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issues on 
appeal; the standard of review and duty to assist do not 
apply to the claims unless they are reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated October 2005 and November 2007.  The letters indicated 
that in order for service connection to be granted there must 
be evidence of an injury in military service or a disease 
that began in or was made worse during military service, or 
that there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by 
medical evidence; and a relationship between the disability 
and an injury, disease, or event in military service.  

The letters indicated new and material evidence was required 
to reopen the claims, and specifically noted "[t]o qualify 
as new, the evidence must be in existence and be submitted to 
VA for the first time . . . In order to be considered 
material, the additional existing evidence must pertain to 
the reason your claim was previously denied."  The letters 
thus notified the veteran that evidence sufficient to reopen 
his previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  

Moreover, as to the heart condition claim, the October 2005 
letter informed the veteran of the reason his claim was 
previously denied:  "[s]ervice connection for chest pain was 
previously denied as a symptom rather than a recognized 
disability in the absence of a diagnosed cardiac disease or 
disability.  Therefore, the evidence you submit must relate 
to that fact."  As to the cervical spine disability claim, 
the November 2007 letter informed the veteran, "[y]our claim 
was previously denied because [a] disability which began in 
service or was caused by some event in service must be 
considered "chronic" before service connection can be 
granted.  Although there is a record of treatment in service 
for Spine Strain, no permanent residual or chronic disability 
subject to service connection is shown by the service medical 
records or demonstrated by evidence following service.  
Therefore, the evidence you submit must relate to this 
fact."  As such, the veteran was thoroughly advised of the 
bases for the previous denials to determine what evidence 
would be new and material to reopen the service connection 
claims.  

The RO also informed the veteran of VA's duty to assist him 
in the development of his claims in the above-referenced VCAA 
letters.  Specifically, the October 2005 and November 2007 
letters stated that VA would assist the veteran in obtaining 
relevant records from any Federal agency, to include military 
records, Social Security Administration (SSA) records and 
medical records at VA hospitals.  The veteran was also 
advised in the letters that a VA examination would be 
scheduled if necessary to make a decision on his claims.  
With respect to records from private doctors and hospitals, 
the VCAA letters informed the veteran that VA would make 
reasonable efforts to request such records.

The VCAA letters emphasized, "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the records declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  (Emphasis as in the originals).

The letters specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  (The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.)  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status (not at issue here); (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in the 
November 2007 letter.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the November 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Further, there is no timing problem as to VCAA notice since, 
as indicated above, the veteran's heart condition claim was 
readjudicated in a September 2008 SSOC and the cervical spine 
claim in an August 2008 SOC, following the issuance of the 
November 2007 Dingess notice.  See Sanders v. Nicholson, 487 
F.3d 881 
(Fed. Cir. 2007).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  As has been noted above, 
the duty to assist does not attach until a claim is reopened.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of the claims.  As detailed in the Introduction, the 
veteran testified before the undersigned Veterans Law Judge 
in December 2008.

Accordingly, the Board will proceed to a decision.


1.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a heart condition.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

For certain chronic disorders, to include cardiovascular 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156 (2008)).  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in September 2005, 
the claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).



Factual background

The "old" evidence 

When the veteran's claim of entitlement to service connection 
for a heart condition was last finally denied by the RO in 
March 2004, the following pertinent evidence was of record.

The veteran's service treatment records demonstrated that in 
June 1986, the veteran complained of "increasing chest 
pains" which were diagnosed as muscle pain.  An August 1988 
"over 40" physical examination indicated that the veteran 
suffered from "chest pain; occasional, mild, usually upon 
exercise; resolved spontaneously [without] sequelae."  A 
September 1991 service treatment note detailed the veteran's 
chest pain problems:  "[I]nitially presented June 13, 
1991...with a complaint of a brief episode of chest 
pain...underwent a treadmill stress test [and an 
electrocardiogram]. . . No evidence of coronary artery 
disease."  The March 1993 separation examination report 
indicated that the veteran had "suffered severe chest 
pain," which was treated.  It further noted that the 
etiology of the chest pain was unknown. 

The March 2004 rating decision 

In its March 2004 decision, the RO denied service connection 
for the claimed heart condition because "[a]lthough there is 
a record of treatment in service for chest pain, we still do 
not have medical evidence to show a cardiac disease or 
disability currently exists, nor medical opinion that relates 
a current cardiac disease or disability to service."

The veteran was informed of the March 2004 rating decision 
and of his appeal rights by letter from the RO dated March 
2004.  He did not appeal.  

In September 2005, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  

The evidence which has been added to the record since the 
March 2004 rating decision will be discussed in the Board's 
analysis immediately below.

Analysis

The unappealed March 2004 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  As explained above, the veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  

In essence, the March 2004 rating decision denied the 
veteran's claim because there was no evidence of the first 
and third Hickson elements, current disability and medical 
nexus.  

In reviewing the evidence added to the claims folder since 
the March 2004 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
veteran's claim.  Specifically, VA treatment records 
demonstrate that arteriosclerotic cardiovascular disease 
(ASCVD) was initially diagnosed in August 2005.  
Additionally, the March 2008 VA examination confirmed the 
diagnosis of coronary artery disease, status post stenting of 
the right coronary artery in 2005.  Accordingly, the missing 
Hickson (1) element, current disability, is satisfied.

Also added to the record was a September 2007 VA medical 
opinion, in which the VA physician stated, "[i]t is my 
opinion that it is more likely than not that the [veteran] 
was suffering from coronary artery disease at the time of his 
'over 40 physical examination' in August 1988, while on 
active duty." 

Neither the evidence of a current disability, nor the VA 
medical opinion was of record at the time of the March 2004 
rating decision.  Further, this evidence is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the veteran's 
claim of entitlement to service connection for a heart 
condition, as it pertains to the issues of current disability 
and medical nexus.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), (a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability).  

Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. 
§ 3.156(a) as to both missing elements.  The veteran's claim 
of entitlement to service connection for a heart condition is 
therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The veteran's presentation has not been limited to the matter 
of new and material evidence.  Moreover, as has been noted 
elsewhere in this decision, in June 2007 SOC the RO reopened 
the heart condition claim and denied it on the merits.  
Further, the veteran presented testimony as to all aspects of 
his claim at a Board hearing in December 2008.  Thus, there 
is no prejudice to him in the Board's consideration of his 
claim on the merits.



(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, VA has obtained the veteran's service treatment 
records as well as VA and private treatment records.  These 
records have been associated with the veteran's claims file.  
Additionally, the veteran was afforded VA examinations in 
March 2006 and March 2008.  Accordingly, the Board finds 
that, under the circumstances of this case, the VA has 
satisfied the duty to assist provisions of the VCAA and that 
no further actions need be undertaken on the veteran's 
behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion of the merits of the claim

The veteran is claiming entitlement to service connection for 
a heart condition, which he asserts manifested during his 
active military service.  See, e.g., the Veteran's claim 
dated September 2005.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), current disability, the 
veteran was diagnosed with arteriosclerotic cardiovascular 
disease in August 2005.  See VA treatment record dated August 
2005.  The March 2008 VA examiner confirmed a continuing 
diagnosis of coronary artery disease.  Accordingly, Hickson 
element (1) is satisfied.

With respect to Hickson element (2), in-service disease, it 
is undisputed that the veteran suffered occasional chest pain 
while in service.  See, e.g., service treatment record dated 
August 1988.  However, the veteran's service medical records 
are entirely absent any diagnosis of a heart condition.  
Crucially, an exercise treadmill test (ETT) and an 
electrocardiogram (EKG), performed in July 1991, did not 
indicate any cardiovascular abnormalities.  Following 
additional testing in September 1991, the Army physicians 
concluded that the veteran did not suffer from cardiovascular 
disease and returned him to regular duty.  The March 1993 
separation examination report indicated that the veteran had 
suffered chest pain of unknown etiology.  Consistently, the 
veteran noted on the March 1993 examination report that he 
experienced pain/pressure in his chest, but did not suffer 
from heart trouble or heart palpitation/pounding.

Moreover, the Board notes that the veteran was not diagnosed 
with a heart condition immediately following his separation 
from service or for many years thereafter.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Medical 
testing performed in December 2003, ten years after the 
veteran's 1993 discharge from service, did demonstrate ST-
segment depression changes but ETT results were considered 
negative for cardiac symptomatology.  See VA treatment record 
dated December 2003.  Critically, the medical evidence shows 
that the first diagnosis of a heart condition 
(arteriosclerotic cardiovascular disease) was made in August 
2005, following abnormal ETT and thallium testing performed 
in April 2005.  See VA treatment record dated August 2005.  

The lack of any diagnosed heart condition for more than a 
decade after the veteran's discharge from service tends to 
demonstrate that the disease did not manifest in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  Thus, the medical evidence suggests that 
any symptomatology the veteran may have experienced in 
service appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  

Accordingly, the Board finds that a heart condition did not 
manifest in service or within one year thereafter.  Hickson 
element (2) is not satisfied and the veteran's claim fails on 
this basis.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) (the Board has the fundamental 
authority to decide a claim in the alternative).  

There are conflicting medical nexus opinions of record.  By 
law, the Board is obligated, under 38 U.S.C.A. § 7104(d), to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the Federal Circuit and the Court 
have specifically rejected the "treating physician rule."  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
Rather, in evaluating the probative value of competent 
medical evidence, the Court has stated in pertinent part:  
"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

There is of record a medical opinion which relates the 
veteran's current cervical spine disability to his military 
service.  Specifically, in his September 2007 letter, Dr. 
R.J. emphasized that the veteran suffered from chest pain in 
August 1988, while in military service.  He concluded, "[i]t 
is my opinion that it is more likely than not that the 
[veteran] was suffering from coronary artery disease at the 
time of his over forty physical examination in August 1988, 
while on active duty."  

The Board finds the opinion of Dr. R.J. of little probative 
value, as it fails to address the decade-long gap between the 
veteran's alleged in-service symptoms and his August 2005 
coronary artery disease diagnosis.  See Hernandez-Toyens v. 
West, 
11 Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence).  

On the other hand, the Board attaches great weight of 
probative value to the VA medical opinion dated March 2008.  
In his March 2008 report, the VA examiner concluded, "[i]n 
review of these medical records it is the opinion of this 
examiner that the veteran did not as likely as not have a 
heart condition that was incurred in the service.  The 
rationale is that the veteran had a negative ETT and thallium 
study in 1991 in the service.  The record remained silent for 
voiced complaints of cardiac symptoms except for the 
diagnosis on the 1993 retirement physical stating chest pain 
of unknown etiology.  He did not receive a diagnosis of 
cardiac disease until 2005, 12 years after discharge.  His 
symptoms are not established in service."

The March 2008 VA medical opinion appears to be consistent 
with the veteran's objective medical history, which as has 
been discussed above was negative in service and demonstrates 
an initial coronary artery disease diagnosis more than a 
decade after service.  Further, the VA medical opinion 
appears to have been based on thorough review of the record, 
including the veteran's comprehensive treatment records, as 
well as, thoughtful analysis of the veteran's entire history 
and current medical conditions.

In short, the Board finds that the medical evidence in favor 
of the veteran's claim is outweighed by the medical evidence 
against.

To the extent that the veteran and his representative are 
themselves contending that the veteran's heart condition 
manifested during military service, it is now well-
established that laypersons without medical training, such as 
the veteran and his representative, are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology); see also 38 
C.F.R. § 3.159(a)(1) (2008) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In short, the Board 
finds that the medical evidence in favor of the veteran's 
claim is outweighed by the medical evidence against.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.  

There is no competent medical evidence that the veteran was 
diagnosed with or treated for a heart condition for more than 
ten years after his separation from service.  The veteran's 
March 1993 separation examination did not document any 
diagnosis of a heart condition.  As detailed above, the 
earliest documented diagnosis of coronary artery disease was 
in August 2005, a period of over twelve years from the 
veteran's 1993 discharge from service.  See Maxson, supra; 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition).  Moreover, as was discussed above, the competent 
medical evidence explicitly indicates that the chest pain in 
service is unrelated to the veteran's current coronary artery 
disease.  Thus, supporting medical evidence is lacking in 
this case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis.


2.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim of 
entitlement to service connection for cervical spine 
disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection, continuity of symptomatology, and new and 
material evidence have been set forth above and will not be 
repeated here.







Factual background

The "old" evidence 

When the veteran's claim of entitlement to service connection 
for a cervical spine disability was last finally denied by 
the RO in February 2005, the following pertinent evidence was 
of record.

The veteran's service treatment records demonstrated that in 
September 1976, the veteran complained of pain around the C2-
C3 vertebrae.  In January 1985, the veteran was diagnosed 
with a cervical spine strain and was prescribed a soft neck 
collar.  The treating physician noted that the neck pain was 
not the result of an injury.  Following a complaint of neck 
pain in May 1991, an X-ray of the cervical spine was 
performed, which demonstrated an "essentially normal 
cervical spine."  Periodic examinations dated September 
1984, February 1988, and August 1988 did not document any 
continuing diagnoses of a cervical spine disability.  
Additionally, the March 1993 separation examination did not 
indicate any cervical spine abnormalities.

A February 2001 VA treatment record documented the veteran's 
complaint of headaches and a neck strain after working on a 
neighbor's plumbing.  The veteran was diagnosed with a 
cervical spine strain at that time.  

The February 2005 rating decision 

In its February 2005 decision, the RO denied service 
connection for the claimed cervical spine disability because 
"[a]lthough there is a record of treatment in service for 
Spine Strain, no permanent residual or chronic disability 
subject to service connection is shown by the service medical 
records or demonstrated by evidence following service."

The veteran was informed of the February 2005 rating decision 
and of his appeal rights by letter from the RO dated March 
2005.  He did not appeal.  

In October 2007, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  

The evidence which has been added to the record since the 
February 2005 rating decision will be discussed in the 
Board's analysis immediately below.

Analysis

The unappealed February 2005 RO rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  As explained above, the veteran's claim for 
service connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  

Essentially, the February 2005 rating decision denied the 
veteran's claim because there was no evidence of the third 
Hickson element, medical nexus.  

In reviewing the evidence added to the claims folder since 
the February 2005 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
veteran's claim.  Specifically, in a December 2007 letter, 
Dr. J.D.D. stated that "[b]ased on [the veteran's] medical 
records from January 17, 1985 and his current symptoms, I 
feel that his current condition is a progression of his 
active duty-related injury from January 17, 1985. . ."

Also newly added to the record is a medical nexus opinion 
from Dr. R.J. dated March 2008.  In his letter, Dr. R.J. 
stated that "[a]fter a review of the [service medical 
records] and current medical records, it is my opinion that 
[the veteran's] problems with his neck . . . more likely than 
not started on active duty and continues to be a problem 
today."

The medical opinion evidence associated with the claims 
folder subsequent to the February 2005 rating decision is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
cervical spine disability.  The additional evidence suggests 
that the veteran's current cervical spine disability was 
incurred in active military service.  See Boyer, supra.  
Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a).  The veteran's claim for 
entitlement to service connection for cervical spine 
disability is therefore reopened.

Additional comments

As was indicated in the Board's VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim).


ORDER

Entitlement to service connection for a heart condition is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for cervical spine 
disability, is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
veteran's claim of entitlement to service connection for 
cervical spine disability must be remanded for additional 
evidentiary development.  

Medical opinion

As was discussed above, the newly submitted medical evidence 
alleges that the veteran's current cervical spine disability 
was incurred in military service.  Specifically, in his 
December 2007 letter, Dr. J.D.D. stated that "[b]ased on his 
medical records from January 17, 1985 and his current 
symptoms, I feel that [the veteran's] current condition is a 
progression of his active duty-related injury from January 
17, 1985."  The Board, however, notes that the January 17, 
1985 service treatment record explicitly documents "no 
injury" to the cervical spine.  Moreover, the opinion of Dr. 
J.D.D. does not explain or appear to take into account the 
sixteen year gap between the veteran's in-service cervical 
spine pain and the initial August 2007 multilevel cervical 
spondylolysis diagnosis.  Also, Dr. J.D.D. failed to consider 
the possible intercurrent injury indicated in the February 
2001 VA treatment note.

As indicated above, also of record is a newly submitted 
medical opinion from Dr. R.J.  In his March 2008 letter, Dr. 
R.J. indicated that "[i]n 85% of all spine cases, the causes 
are unknown" and concluded that the veteran's neck problems 
had more likely than not begun during active military 
service.  However, Dr. R.J. also failed to provide sufficient 
rationale for his conclusion.  He did not consider the 
possibility of intercurrent injury or explain the sixteen 
year gap between the veteran's in-service complaints of 
cervical spine pain and his initial cervical spine disability 
diagnosis.

The record does not contain any other source of competent 
medical evidence considering the relationship, if any, 
between the veteran's in-service cervical spine pain and his 
current disability.  The Board believes that a medical 
opinion must be obtained concerning this key question.

As such, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  The questions include whether the veteran's 
current cervical spine disability was incurred in his 
military service.  These issues must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2008) (a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.	VBA should then arrange for a 
physician to review the 
veteran's VA claims folder and 
to provide an opinion, with 
supporting rationale, as to 
whether it is at least as likely 
as not that the veteran's 
current cervical spine 
disability was incurred in or 
aggravated by his military 
service.  The reviewing 
physician should specifically 
address the veteran's complaints 
of cervical spine pain in 
service, as well as, any 
intercurrent cervical spine 
injury after service.  If an 
interview with the veteran 
and/or diagnostic testing is 
deemed to be appropriate by the 
reviewer, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the veteran's claim 
of entitlement to service 
connection for cervical spine 
disability.  If the benefit 
sought on appeal remains denied, 
VBA should provide the veteran 
and his representative with a 
SSOC and allow an appropriate 
period of time for response. The 
case should then be returned to 
the Board for further 
consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


